UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.7)* Dice Holdings, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Thomas J. Murphy c/o General Atlantic Service Company, LLC 55 East 52nd Street, 32nd Floor New York, NY 10055 (212) 715-4000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 10, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 1(f) or 1(g), check the following box []. Note: Schedulesfiled in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 253017107 Page 2 of19 Pages 1 NAME OF REPORTING PERSON General Atlantic LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 253017107 Page3 of19 Pages 1 NAME OF REPORTING PERSON General Atlantic GenPar, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 253017107 Page4 of19 Pages 1 NAME OF REPORTING PERSON General Atlantic Partners 79, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 253017107 Page5 of19 Pages 1 NAME OF REPORTING PERSON General Atlantic Partners 84, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 253017107 Page6 of19 Pages 1 NAME OF REPORTING PERSON GAP-W Holdings, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 253017107 Page7 of19 Pages 1 NAME OF REPORTING PERSON GapStar, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 253017107 Page8 of19 Pages 1 NAME OF REPORTING PERSON GAP Coinvestments CDA, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 253017107 Page9 of19 Pages 1 NAME OF REPORTING PERSON GAP CoinvestmentsIII, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 253017107 Page10 of19 Pages 1 NAME OF REPORTING PERSON GAP CoinvestmentsIV, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 253017107 Page11 of19 Pages 1 NAME OF REPORTING PERSON GAPCO GmbH & Co. KG 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 253017107 Page 12 of19 Pages 1 NAME OF REPORTING PERSON GAPCO Management GmbH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON CO CUSIP No. 253017107 Page 13 of19 Pages Item 1.Security and Issuer. This Amendment No.7 (“Amendment No.7”) to the Schedule13D relates to the Common Stock, par value $0.01 per share (the “Common Stock”), of Dice Holdings, Inc., a Delaware corporation (the “Company”).This Amendment No.7 supplementally amends the initial statement on Schedule13D, dated as of February29, 2008, and amended as of December 17, 2010, February 24, 2011, May 17, 2011, November 14, 2013, March 3, 2014 and August 15, 2014 (as amended, the “Schedule 13D”).The address of the principal executive office of the Company is 1040 Avenue of the Americas, 16th Floor, NewYork, NewYork 10016.The Schedule 13D is supplementally amended as follows. This Amendment is being filed to report the fact that as of September 10, 2014, the Reporting Persons sold their entireinterest in the Company and as such ceased to be the beneficial owners of more than 5% of the Common Stock. Item 2.Identity and Background. No material change. Item 3.Source and Amount of Funds or Other Consideration. No material change. Item 4.Purpose of Transaction. Item 4 is hereby amended by inserting the following paragraph to the end thereof: On September 10, 2014, the Reporting Persons sold, in aggregate (a) 2,500,000 shares of Common Stock in a public offering for a purchase price of $8.20 per share and (b) 500,000 shares of Common Stock to the Company pursuant to a Purchase Agreement (as defined below) at the same price per share as the public offering.Following the consummation of these dispositions, the Reporting Persons do not hold any equity interest in the Company. Item 5.Interest in Securities of the Issuer. All ownership percentages set forth herein assume that there are 54,260,866 shares of Common Stock outstanding, as reported in the Company’s prospectus supplement filed pursuant to Rule 424(b)(3) (Reg. Nos. 333-191962 and 333-165483) filed with the Securities Exchange Commission on September 8, 2014. (a) As of the date hereof, the Reporting Persons do not own, beneficially or of record any shares of Common Stock. (b) None of the Reporting Persons have the sole or shared power to direct the voting and disposition of the shares of Common Stock. (c) Except as set forth in this Item 5(c)or otherwise herein, to the knowledge of the Reporting Persons with respect to the persons named in response to paragraph (a), none of the persons named in response to paragraph (a) has effected any transactions in shares of Common Stock during the past 60 days. CUSIP No. 253017107 Page 14 of19 Pages On August 19, 2014, GAP 79, GAP 84, GAP-W, GapStar, CDA, GAPCOIII, GAPCO IV and KG each sold the amounts of shares of Common Stock set forth in the table below: Seller Shares Sold August 19, 2014 GAP 79 GAP 84 GAP-W GapStar CDA 10 GAPCOIII GAPCO IV KG Shares of Common Stock sold by the Reporting Persons on August 19, 2014 were sold for a price of $8.54 per share of Common Stock. On August 20, 2014, GAP 79, GAP 84, GAP-W, GapStar, CDA, GAPCOIII, GAPCO IV and KG each sold the amounts of shares of Common Stock set forth in the table below: Seller Shares Sold August 20, 2014 GAP 79 GAP 84 GAP-W GapStar CDA 6 GAPCOIII GAPCO IV KG 74 Shares of Common Stock sold by the Reporting Persons on August 20, 2014 were sold for a price of $8.50 per share of Common Stock. On September 10, 2014, GAP 79, GAP 84, GAP-W, GapStar, CDA, GAPCOIII, GAPCO IV and KG each sold shares of Common Stock (a) in a public offering and (b) pursuant to a Purchase Agreement with the Company, in the amounts set forth in the table below: Seller Shares Sold September 10, 2014 in a Public Offering Shares Sold September 10, 2014 Pursuant to the Purchase Agreement GAP 79 GAP 84 GAP-W GapStar CDA 67 GAPCOIII GAPCO IV KG Shares of Common Stock sold by the Reporting Persons on September 10, 2014 were sold for a price of $8.20 per share of Common Stock. CUSIP No. 253017107 Page 15 of19 Pages (d)No person other than the persons listed is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any Common Stock of the Company owned by any member of the group. (e)As of September 10, 2014, the Reporting Persons sold their entire interest in the Company’s Common Stock and as such ceased to be the beneficial owners of more than 5% of the Common Stock. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 6 is hereby amended by deleting the first five paragraphs thereof and replacing such paragraphs with the following: The General Atlantic entities are parties to the Institutional and Management Shareholders Agreement, dated as of July 23, 2007, among themselves, Quadrangle Capital Partners II LP, Quadrangle Select Partners II LP and Quadrangle Capital Partners II-A LP (collectively, the “Quadrangle entities”) and certain management shareholders named therein (the “Shareholders Agreement”). Prior to September 10, 2014, by virtue of the terms of the Shareholders Agreement, the General Atlantic entities together with the Quadrangle entities and their affiliates could have been deemed to constitute a “group” for purposes of Section 13(d)(3) of the Act. On August 4, 2014, the General Atlantic entities ceased to beneficially own, in the aggregate, at least 10% of the total outstanding Common Stock of the Issuer.As such, on such date, pursuant to the terms of the Shareholders Agreement, the General Atlantic entities were no longer subject to the transfer restrictions set forth in the Shareholders Agreement and may only designate one member of the Company’s board of directors.David C. Hodgson, who was previously designated as a member of the Company’s board of directors by the General Atlantic entities, did not stand for reelection at the most recent annual meeting of the Company’s shareholders.Currently H. Raymond Bingham is the only remaining designee of the General Atlantic entities on the Company’s board of directors. On September 10, 2014, the General Atlantic entities ceased to beneficially own, in the aggregate, any shares of Common Stock of the Issuer.As such, on such date, pursuant to the terms of the Shareholders Agreement, the General Atlantic entities were no longer subject to the voting requirements of the Shareholders Agreement and ceased to be deemed to constitute a group with the Quadrangle entities. CUSIP No. 253017107 Page 16 of19 Pages Item 6 is hereby further amended by inserting the following paragraph at the end thereof: On September 5, 2014, the General Atlantic entities entered into a stock purchase agreement (the “Purchase Agreement”) with the Company, which provided for the sale of an aggregate of 500,000 shares of Common Stock from the General Atlantic entities to the Company on such date at a purchase price of $8.20 per share.The Purchase Agreement provides for customary representations, warranties and conditions.The sale of such shares was completed on September 10, 2014. Item 7.Material to be Filed as Exhibits. Exhibit1: Agreement relating to the filing of joint acquisition statements as required by Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (previously filed). Exhibit 31 Purchase Agreement, dated September 5, 2014, among the Dice Holdings, Inc. and the sellers listed on Schedule 1 thereto. CUSIP No. 253017107 Page17 of19 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:September 10, 2014. GENERAL ATLANTIC LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC GENPAR, L.P. By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC PARTNERS 79, L.P. By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC PARTNERS 84, L.P. By: General Atlantic GenPar, L.P., its general partner By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director CUSIP No. 253017107 Page18 of19 Pages GAP-W HOLDINGS, L.P. By: General Atlantic GenPar, L.P., its general partner By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAPSTAR, LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Vice President GAP COINVESTMENTS CDA, L.P. By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP COINVESTMENTSIII, LLC By: General Atlantic LLC, its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP COINVESTMENTS IV, LLC By: General Atlantic LLC, its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director CUSIP No. 253017107 Page19 of19 Pages GAPCO GMBH & CO. KG By: GAPCO Management GmbH, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAPCO MANAGEMENT GMBH By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director
